Citation Nr: 0718165	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for arthritis and 
degenerative disc disease of the lumbosacral spine, evaluated 
as 20 percent disabling prior to May 18, 2005, and 40 percent 
disabling beginning September 1, 2005.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from April 1960 to May 
1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2001 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was scheduled for a formal hearing in February 
2003 before a Decision Review Officer at the RO, but 
cancelled his request prior to the hearing, and instead opted 
for a conference with the Decision Review Officer.  In August 
2004, the veteran and his wife testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.

In November 2004, the Board remanded this case for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.   

According to the rating sheets that follow a November 2006 
rating determination, the RO granted service connection for 
lumbar radiculopathy to the right lower extremity as 
secondary to the service-connected low back disability.  The 
RO also awarded the veteran a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The notice provided to the veteran of 
this action consisted of a November 2006 cover letter and a 
copy of the rating determination, both of which did not 
reasonably advise him that he could appeal that determination 
with respect to the disability rating and effective dates 
assigned.    
Accordingly, the RO should provide the veteran with proper 
notice of the grant, and advise the veteran of his appellate 
rights with regard to that determination.




FINDINGS OF FACT

1.  During the period prior to September 26, 2003, the 
veteran's service-connected low back disability was 
manifested by limitation of motion that does not more nearly 
approximate severe than moderate; listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, and 
abnormal mobility on forced motion, were not present; the 
veteran did not experience incapacitating episodes requiring 
bedrest prescribed by a physician.

2.  During the period beginning September 26, 2003, the 
veteran's service-connected low back disability has been 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less, but ankylosis is not present, and the 
veteran has not experience incapacitating episodes requiring 
bedrest prescribed by a physician.

3.  The veteran has separately rated lumbar radiculopathy to 
the right lower extremity that is not at issue in this 
appeal; he has no other significant neurological impairment 
due to the service-connected low back disability.

4.  The residual surgical scar is not painful, unstable, or 
associated with underlying soft tissue damage, and does not 
involve an area or areas of 144 square inches (929 square 
centimeters) or greater.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
arthritis and degenerative disc disease of the lumbosacral 
spine have not been met prior to September 26, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002-2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45 (2006).

2.  The criteria for a 40 percent disability rating for 
arthritis and degenerative disc disease of the lumbosacral 
spine have been met from September 26, 2003, to May 17, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006).

3.  The criteria for a rating in excess of 40 percent for 
arthritis and degenerative disc disease of the lumbosacral 
spine have not been met during the period beginning September 
26, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5235-
5243, 7802-7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by a letter 
mailed in May 2003, after its initial adjudication of the 
claim.  The veteran was also provided with the requisite 
notice with respect to the effective-date element of his 
increased rating claim in the November 2006 notice of 
supplemental statement of the case.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records identified by the veteran.  Records pertaining to a 
disability determination of the Social Security 
Administration for the veteran were obtained.  The veteran 
was afforded appropriate examinations that assessed the 
severity of his service-connected low back disability.  The 
November 2006 supplemental statement of the case and rating 
decision reflect that the Appeals Management Center (AMC) did 
not consider whether the veteran was entitled to an extra-
schedular rating in accordance with a Board directive in the 
November 2004 remand.  Nevertheless, the Board finds that 
referral of this case for extra-schedular consideration is 
not warranted for reasons detailed below.  Therefore, the 
Board finds that the AMC's failure to comply with a remand 
order was harmless error.

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claim in November 2006.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The Board notes that during the course of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The criteria for intervertebral 
disc syndrome under Diagnostic Code 5293 that became 
effective on September 23, 2002, contain notes addressing the 
definition of incapacitating episodes and addressing rating 
procedure when intervertebral disc syndrome is present in 
more than one spinal segment.  These notes were omitted when 
the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 
26, 2003.  This omission was apparently inadvertent and was 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
The correction was made effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent rating if there is 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation if it is severe or a 20 percent evaluation 
if it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
it is at a favorable angle or a 50 percent rating if it is at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected low back disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the disability.  

In a February 1975 rating decision, the RO granted service 
connection for low back pain, and assigned a noncompensable 
evaluation under Diagnostic Code 5295, effective January 3, 
1975, the date of receipt of claim.  A May 1975 rating 
decision awarded a temporary total evaluation beginning March 
7, 1975, for a hospitalization and a period of convalescence, 
and a 10 percent rating under Diagnostic Code 5003 was 
assigned thereafter for the period beginning June 1, 1975.  
The disability was recharacterized as arthritis of the 
lumbosacral spine.  The veteran filed the instant claim for 
an increased rating on January 11, 2001.  In the appealed 
rating decision of July 2001, the RO increased the disability 
rating to 20 percent, effective January 11, 2001.  A June 
2005 rating decision awarded another temporary total 
evaluation from May 18, 2005, and assigned a 20 percent 
evaluation beginning September 1, 2005.  A November 2006 
rating decision shows that service connection was expanded to 
include degenerative disc disease.  The AMC increased the 
disability rating to 40 percent, effective September 1, 2005.  
Separate service connection was also established for lumbar 
radiculopathy, right lower extremity (claimed as numbness of 
the right leg/hip with loss of all feeling).  

A March 2001 VA joints examination report shows that the 
veteran complained of low back pain that radiated to the 
right leg.  On physical examination, there was tenderness in 
the lower lumbar region, but there were no palpable spasms.  
On range of motion testing, flexion was to 70 degrees, 
extension was to 20 degrees, and left and right lateral 
bending was to 40 degrees.  Deep tendon reflexes of the lower 
extremities were 2+.  He had a positive straight leg raising 
on the right, but negative on the left.  The examiner 
discussed the results of a November 2000 magnetic resonance 
image (MRI) study and X-rays of the lumbar spine.  The 
examiner diagnosed significant lumbosacral spine arthritis, 
disk bulging, and degenerative disk disease with right leg 
radiculopathy involving his hip as well.  

Records from Dr. B. dated from August 2002 to October 2002 
show that the veteran complained of back and right leg pain.  
He ambulated with the assistance of a cane.  

A June 2003 VA spine examination report shows that the 
veteran complained of low back pain that radiated to the 
right leg accompanied by numbness and weakness.  Any form of 
physical activity worsened his back pain.  On physical 
examination, his range of lumbar motion was "significantly 
decreased" by pain, with flexion to 45 degrees, extension to 
10 degrees, left lateral bending to 15 degrees, and right 
lateral bending to 20 degrees.  The straight leg raising test 
was negative.  The examiner diagnosed degenerative disk 
disease, with accompanying symptoms consistent with 
radiculopathy, but not indicating any peripheral neuropathy.  
The examiner maintained that the veteran's symptoms were 
purely based on pain and any impairment from this condition 
was also based on pain rather than any motor/nerve 
dysfunction.   

At the August 2004 videoconference hearing, when asked on an 
average how many times per month would the veteran remain in 
bed on account of his back disability, he testified that he 
remained in bed 50 percent of the time.  He testified that a 
doctor recommended bed rest two weeks ago.  

A February 2005 VA examination report shows that the examiner 
reviewed the claims files.  The veteran continued to complain 
of constant pain in the low back that radiated to the right 
leg with weakness in both legs.  He was prescribed a walker 
in August 2004 after a fall in which he injured his right 
knee (which required bedrest).  On physical examination, 
range of motion was decreased significantly by complaints of 
pain.  Forward flexion was to 15 degrees, extension to 10 
degrees, bilateral lateral bending to 10 degrees, and 
bilateral rotation to 20 degrees.  This testing was not 
repeated more than once due to complaints of pain.  The 
examiner noted that the veteran had no additional limitations 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Deep tendon reflexes were +2 at the patellae 
bilaterally and +1 at the Achilles on the right and absent at 
the Achilles on the left.  Sensation was intact in the lower 
extremities, and Babinski's sign was negative.  Muscle 
resistance testing was +3/5 throughout the lower extremities.  
The examiner diagnosed degenerative disk disease with right 
leg radiculopathy, decreased range of motion, and bilateral 
weakness, resulting in the use of assistive devices for 
ambulation at the present time, and the requirement of 
assistance for some activities of daily living such as 
bathing and dressing.  The examiner indicated that the 
veteran was primarily impaired due to his complaints of pain.  

VA treatment records dated in May 2005 show that the veteran 
underwent laminectomies at L3, L4, and L5, and a foraminotomy 
at L5 and S1 for severe lumbar stenosis.  

A June 2005 VA examination report shows that the examiner 
reviewed the claims files.  The veteran complained of 
continued low back pain that radiated into the right leg with 
intermittent numbness and weakness since the May 2005 
surgery.  In addition, he complained of numbness in the left 
foot.  He was able to accomplish all activities of daily 
living with the assistance of some devices that had been 
given to him to help him get his pants and socks on.  The 
examiner noted that the veteran's symptoms were constant at 
this time, not episodic, and therefore not related to 
recurrent or repetitive use.  He used a walker most of the 
time, and sometimes used a simple cane around the house.  He 
maintained that he spent probably 75 percent of his day in 
bed.  

On physical examination, the examiner observed that the 
veteran had a six-inch scar that was "well-healed," though 
still slightly reddened and tender.  On range of lumbar 
motion, flexion was to 30 degrees, and extension, bilateral 
lateral bending, and bilateral rotation were to 15 degrees, 
all with pain throughout the process.  There was no apparent 
incoordination or weakness, and there was no additional 
limitation on account of pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The examiner noted that 
as the veteran's pain was essentially constant, there was no 
relevance to discussions of flare-ups.  The examiner 
indicated that there was no apparent ankylosis.  The examiner 
noted that while the veteran had "frequent" episodes of 
what might have been described as intervertebral disk 
syndrome prior to his surgery, his pain symptoms had improved 
somewhat in the one month subsequent to surgery.  The 
examiner maintained that the veteran's symptoms of right leg 
pain and numbness as well as left foot numbness were likely 
due to nerve root impingement as a result of either 
intervertebral disk syndrome or the long-standing prior 
foraminal stenosis.  As for the time the veteran spent in 
bed, the examiner indicated that for the immediate 
convalescent period, this was physician-prescribed, but at 
this point it was as the occasion required.  The examiner 
diagnosed degenerative joint and disk disease of the lumbar 
spine.  

An April 2006 VA dermatology record notes that the veteran 
had "[w]ell healed linear and circular scars" from prior 
surgeries, which included the back surgery.  

The August 2006 VA examination report shows that the veteran 
was examined by the same examiner who examined the veteran in 
June 2005.  The veteran complained of pain in his low back 
that radiated to his right leg.  The examiner noted that the 
pain was constant, and therefore, there were no flare-ups.  
There had been no physician-prescribed bed rest.  He 
continued to use a cane or walker, and he needed help with 
dressing or washing.

On range of lumbar motion testing, flexion, right lateral 
bending, and bilateral rotation were to 20 degrees, extension 
was to 15 degrees, and left lateral bending was to 10 
degrees.  Deep tendon reflexes were normal.  Lower extremity 
strength and sensory responses were normal.  Straight leg 
testing produced complaints of low back pain.

The examiner maintained that there were no objective evidence 
of pain, no neurological abnormalities, and no additional 
functional loss due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The examiner provided 
diagnoses of post-lumbar laminectomy with lingering diffuse 
spondylosis and discogenic disease, and symptoms consistent 
with radiculitis, but no objective evidence of neuropathy.  
The examiner maintained that the veteran's level of lingering 
symptomatology was significant enough that it was unlikely 
that he was able to maintain any form of physical employment.  

Analysis

Prior to May 18, 2005 

As for the rating criteria in effect prior to September 26, 
2003, with respect to disabilities of the spine other than 
intervertebral disc syndrome, the words "slight," 
"moderate," "severe," and "marked" are not defined in 
the VA Schedule for Rating Disabilities.  Guidance is 
obtained from the amended regulations as the current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984.  Normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  

As for Diagnostic Codes 5292 and 5289, motion demonstrated on 
examination in 
March 2001 ranged from full motion to moderate loss of 
motion.  In June 2003, the veteran demonstrated moderate loss 
of motion on flexion and left lateral bending, 
slight/moderate loss on right lateral bending, and 
moderate/severe loss on extension, all accompanied by pain.  
These findings show that the veteran's overall limitation of 
motion of the lumbar spine more nearly approximates moderate 
than severe.  In addition, as the veteran retains range of 
motion in his lumbar spine in all planes, clearly he does not 
have ankylosis of the lumbar spine.  Therefore, the veteran 
is not entitled to a rating in excess of 20 percent under 
Diagnostic Code 5292 or 5289.  

The physical examinations also showed that the veteran's low 
back disability is not productive of listing of the whole 
spine to the opposite side, marked limitation of forward 
bending in a standing position, or complete loss of lateral 
motion.  No examiner reported any abnormal mobility on forced 
motion of the lumbar spine.  A positive Goldthwaite's sign is 
also not documented in the medical evidence of record.  Thus, 
the veteran is not entitled to rating in excess of 20 percent 
under Diagnostic Code 5295.  

As for the rating criteria in effect prior to September 23, 
2002, with respect to evaluating intervertebral disc 
syndrome, the objective medical evidence of record shows that 
the veteran's low back disability can, at best, be described 
as moderate with recurring attacks.  The veteran's 
description of the severity and duration of his symptoms, 
including symptoms resembling sciatic neuropathy, is noted 
but the medical evidence shows that his low back disability 
is only moderately disabling during this period.  As 
previously discussed, with pain, he demonstrated no more than 
overall moderate loss of lumbar motion, and the June 2003 VA 
examiner maintained that any impairment from the disability 
was based on pain rather than any motor/nerve dysfunction.  
Moreover, effective February 3, 2003, separate service 
connection was established for the veteran's complaints of 
lumbar radiculopathy to the right lower extremity under 
Diagnostic Code 8520 (sciatic nerve).  Thus, the veteran is 
not entitled to a rating in excess of 20 percent under 
Diagnostic Code 5293.

As for the rating criteria in effect beginning September 23, 
2002, with respect to evaluating intervertebral disc 
syndrome, there is no medical evidence showing physician-
prescribed bed rest due to incapacitating episodes of 
intervertebral syndrome notwithstanding testimony from the 
veteran that his back caused him to stay in bed 50 percent of 
the time.  With the exception of the right radiculopathy 
which is not at issue in this appeal, there is no compensable 
manifestation of neurological impairment associated with the 
low back disability.  Thus, the veteran is not entitled to a 
rating in excess of 20 percent under the revised Diagnostic 
Code 5293.

As for the rating criteria effective September 26, 2003, at 
the February and June 2005 VA examinations, the veteran 
demonstrated limitation of forward flexion to 30 degrees or 
less.  A VA examiner indicated that there was no apparent 
ankylosis.  The physical examinations continued to show no 
other compensable manifestations of neurological impairment 
associated with the low back disability.  While the veteran 
complained of numbness in his left foot in the immediate 
aftermath of his May 2005 surgery, as discussed below, no 
chronic disability of the left foot has in fact manifested.  
Finally, while the veteran reported that he spent 75 percent 
of his time in bed, the VA examiner indicated that at the 
time of the June 2005 examination, the veteran's time spent 
in bed was not physician-prescribed.  
Therefore, the veteran is entitled to an increased rating of 
40 percent, but not higher, under the amended schedule for 
evaluating spine disabilities.  

Beginning September 1, 2005

The August 2006 VA examination report shows that the veteran 
continues to retain range of motion in his lumbar spine in 
all planes, so ankylosis is not present.  The veteran only 
complained of pain associated with his low back and right leg 
and did not report any problems with his left foot.  The VA 
examiner maintained that there were no neurological 
abnormalities associated with the low back.  The veteran 
denied that he had been prescribed bed rest by a physician, 
which VA treatment records confirm.  Thus, the veteran is not 
entitled to a rating in excess of 40 percent for this period 
under the amended schedule for evaluating spine disabilities.

Residual Scar 

A separate compensable evaluation for a residual scar from 
the back surgery is not in order.  The veteran does not 
contend that the scar is symptomatic, and the June 2005 VA 
examiner and an April 2006 dermatology note indicate that the 
scar was well-healed.  Also, the VA examiner described the 
scar as six inches in length.  The width of the scar was not 
provided, but common sense would dictate that it must be less 
than six inches.  Thus, the medical evidence shows that the 
scar is not demonstrable of pain or unstable, and it is not 
associated with underlying soft tissue damage, measuring an 
area or areas of 144 square inches (929 square centimeters) 
or greater.  See C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804 (2006).

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a higher rating for the disability 
discussed above but has found none.  The Board has also 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the low back disability would be 
in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.


ORDER

The Board having determined that the arthritis and 
degenerative disc disease of the veteran's lumbosacral spine 
warrants a 20 percent rating during the period prior to 
September 26, 2003, and a 40 percent rating beginning 
September 26, 2003, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


